Citation Nr: 1436678	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-31 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUES

1.  Whether the debt of $3000 for the advance payment of Post-9/11 GI Bill (Chapter 33) educational assistance benefits is valid.  

2.  Entitlement to waiver of indebtedness for the advance payment of Chapter 33 educational assistance benefits in the amount of $3000.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2001 to January 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  In his August 2010 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for August 2013.  However, the Veteran failed to appear for that hearing and did not request that it be rescheduled.  The Board therefore considers his request for a hearing to be withdrawn.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1. In October 2009, the Veteran requested an advance payment of Chapter 33 educational assistance benefits in the amount of $3000, thereby creating a valid debt.
 
2. Recovery of the advance payment in the amount of $3000 would not be against equity and good conscience because a failure to collect the advance payment would result in unjust enrichment.


CONCLUSIONS OF LAW

1. The debt created by the advance payment of Chapter 33 educational assistance benefits in the amount of $3000 is valid. 38 U.S.C.A. §§ 501, 3323 (West 2002); 38 C.F.R. § 21.9695 (2013).
 
2. Recovery of the advance payment of Chapter 33 educational assistance benefits in the amount of $3000 would not be against equity and good conscience.  38 U.S.C.A. § 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayment.  Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

II. Legal Criteria and Analysis

The Veteran has asserted that his overpayment should be waived as he was never told that repayment of the advance payment of Chapter 33 educational assistance benefits would be required and that it was his contention that the overpayment was created because of VA's error in granting him "cost of living" benefits when he was attending all online courses.  

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Moreover, a claimant has the right to dispute the existence and amount of the debt. 38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 1.911(c) (2013).  In this case, the Veteran has not disputed the amount of the $3000 debt in question.  As to the issue of whether a debt in the amount of $3000 for an advance payment of educational assistance benefits was properly created, the Veteran has not set forth any persuasive arguments as to why the debt is not valid.

In October 2009, the Veteran was made aware that an advance payment of his Chapter 33 education assistance benefits was available and he has reported that he picked up a check in person.  Of record is an October 2009 statement, signed by the Veteran, in which he acknowledged receipt of the $3000 advance payment and that by accepting such payment he understood that the payment represented an advance payment of his education benefits for the fall 2009 term and it would be deducted from future benefits due him.  He further acknowledged that receipt of the $3000 advance payment could result in a duplicate payment or an overpayment.  Based on the October 2009 statement, the Veteran was issued check number 39299 for $3000.  There is no indication from the record, and the Veteran has not alleged, that he did not receive and deposit the advance payment of chapter 33 educational assistance benefits.  

Therefore, the Board finds that the debt in the amount of $3000 for an advance payment of Chapter 33 educational assistance benefits was properly created. Generally, an overpayment of educational assistance under Chapter 33 constitutes a liability of that individual.  38 U.S.C.A. § 3323 (West Supp. 2013); 38 C.F.R. § 21.9695 (2013).

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2013).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to their detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2013); Ridings v. Brown, 6 Vet. App. 544 (1994).

Generally, for a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  There is no issue of timeliness in the Veteran's case as the request for a waiver was received within 180 days following the date of notice of indebtedness.

In considering the "equity and good conscience" elements, the "fault" of this debt is equally that of the Veteran and VA.  That is, the $3000 advance payment was ostensibly a beneficial plan that both parties expressly chose to participate in.  "Fault" is not a particularly useful element in this case because the primary purpose of the advance payment was to create a debt.  Along those lines, collection of the advance payment would not defeat the purpose of an existing benefit to the Veteran because, as noted, the primary purpose of this benefit was an advance payment that would necessarily result in a debt.  Additionally, there is no indication that the Veteran changed positions to his detriment in reliance upon a granted VA benefit. Instead, the creation of the debt was to his benefit. 

The Veteran's principle argument was that he was unaware that he would be required to repay the advance payment.  Further, he has argued that he was under the impression that the $3000 was an advance payment for his cost of living expenses and that VA only demanded repayment of the $3000 when they discovered he was attending all online courses, and was thus not entitled to a "cost of living" payment under the Chapter 33 program.  However, the Board finds that these arguments have no merit.  The Veteran signed the October 2009 statement, acknowledging that the advance payment would be recouped from his future benefits and could result in an overpayment, and this statement specifically says the $3000 was an advance payment for "education benefits," there is no indication the payment was a "cost of living" payment as alleged by the Veteran.  

The Veteran has also argued that the collection of the advance payment has created an undue financial hardship.  In a May 2010 financial status report, he has indicated that he has a negative net monthly income on account of living expenses and other debt.  The Board does not find the Veteran's argument to be persuasive in the consideration of equity and good conscience.  In the July 2010 statement of the case (SOC), it is noted that the Veteran agreed with the Debt Management Center (DMC) to a repayment plan of $84.00 per month, and as such, the Veteran would be completed repaying the advance payment at the culmination of the 36 months of his Chapter 33 education benefits.  Additionally, the Board notes that a review of the record shows that as of December 2011, the Veteran had used 29 months and 11 days of his Chapter 33 entitlement and was enrolled in another term of classes beginning January 2012 which would take him nearly to the end of his education assistance benefits under the Chapter 33 program.  This indicates to the Board, that as of December 2011, based on the Veteran's agreed upon repayment plan, he had nearly finished repaying the $3000 advance payment and that waiving the overpayment would result in an additional retroactive payment, over and above the educational assistance benefits to which he was entitled, and that would not be appropriate.

The element of "equity and good conscience" most applicable to the Veteran's case is that the failure to collect the advance payment would result in unjust enrichment. Again, when the Veteran made the request for the advance payment, he certified that he would have to repay the advance payment from future benefits and that the advance payment could result in an overpayment.  Failing to collect the advance payment would result in unjust or duplicative educational assistance payments at the expense of the Government.  Additionally, as noted, in authorizing the advance payment, it was expected that the amount would be recouped by an offset or reduction in future education payments.

In sum, consideration of equity and good conscience as to the facts and circumstances in the Veteran's case does not indicate a need for reasonableness and moderation in the exercise of the Government's rights.  In view of the Board's findings, recovery of the advance payment in the amount of $3000 would not be against equity and good conscience.  Accordingly, the Veteran's request for a waiver must be denied.


ORDER

A debt in the amount of $3000 for an advance payment of Chapter 33 educational assistance benefits was properly created; waiver of recovery of the overpayment is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


